Name: Commission Regulation (EEC) No 3353/87 of 6 November 1987 amending Regulation (EEC) No 2640/87 suspending advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/36 Official Journal of the European Communities 7. 11 . 87 COMMISSION REGULATION (EEC) No 3353/87 of 6 November 1987 amending Regulation (EEC) No 2640/87 suspending advance fixing of the import levy for certain cereals sorghum imported into Spain under the arrangements referred to above ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2640/87 is hereby replaced by the following : 'Article 1 Advance fixing of the import levy for cereals falling within subheading 10.07 C II of the Common Customs Tariff is hereby suspended from 1 September to 18 December 1987, except in the case of sorghum imported into Spain pursuant to Commission Regula ­ tion (EEC) No 3105/87 (*). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the first subparagraph of Article 15 (7) thereof, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (3), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 2640/87 (4), as last amended by Regulation (EEC) No 2837/87 suspended advance fixing of the import levy for sorghum ; whereas the suspension was ordered because of the risk of advance fixing of the levy for massive quantities of imported . sorghum ; whereas in the case of sorghum imported pursuant to Commission Regulation (EEC) No 3105/87 of 16 October 1987 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (6), as amended by Regulation (EEC) No 3352/87 Q, that risk does not arise, since a provision has been intro ­ duced whereby licences can be issued a certain time after they have been applied for ; whereas it is accordingly advisable to re-introduce advance fixing of the levy for 0 OJ No L 294, 17 . 10 . 1987, p. 15 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 170, 30 . 6 . 1987, p. 1 . (4) OJ No L 248 , 1 . 9 . 1987, p . 54 . O OJ No L 271 , 24. 9 . 1987, p . 10 . 0 OJ No L 294, 17 . 10 . 1987, p. 15 . f7) See page 35 of this Official Journal .